Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 29 September 1793
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Albany Sepr. 29. 1793
Gentlemen

At my departure on the journey which brought me hither I requested the Comptroller of the Treasury to arrange with you the payment of any monies which should appear to him indispensable to the public service; with an assurance that I would ratify what was done and on my return cover it in due form. My confidence in your disposition to facilitate the operations of the Department and a persuasion that you would have intire reliance on any communication of Mr. Woolcott on my part led me to yield the more readily to the considerations, which after my late illness dissuaded me from business; and accordingly I omitted at that time any written communication.
I have however thought it adviseable to confirm to you by letter the arrangement then made and to request the continuance of your cooperation.
If my health remains as good as it now is, I expect in a fortnight from this time to be at my post in Philadelphia.

With respect I have the honor to be   Gentlemen   Your obedient servant

A Hamilton
The President Directors & Co.of the Bank of The United States

